694 S.E.2d 203 (2010)
HENSLEY
v.
NC DEPT. OF ENVIRONMENT.
No. 525A09.
Supreme Court of North Carolina.
March 11, 2010.
J. Blanding Holman, IV, for Nancy Hensley, et al.
Edwin Lee Gavin, II, Sueanna P. Sumpter, Assistant Attorneys General, for NC Dept. of Environment.
Benne C. Hutson, Charlotte, Ramona Cunningham O'Bryant, Greensboro, for Mountain Air Development Corp.
Rufus C. Allen, Assistant Attorney General, for NCDENR, Division of Land Resource.
William L. Richards, Bryson City, for Amicus.
James Patrick Longest, Jr., Raleigh, for Catawba Riverkeeper Foundation, et al.
The following order has been entered on the Motion to Strike filed on the 29th of January 2010 by Petitioner-Appellee:
"Motion Dismissed as Moot by order of the Court in conference this the 11th of March 2010."